Opinion issued August 29, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00733-CV
                           ———————————
                          JESUS GARCIA, Appellant
                                        V.
                       MTZ TRUCKING, INC., Appellee


                   On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-55326


                         MEMORANDUM OPINION

      Appellant, Jesus Garcia, has filed a motion to voluntarily dismiss his appeal.

No other party has filed a notice of appeal, and no opinion has issued. See TEX. R.

APP. P. 42.1(a)(1), (c). And, although the motion does not include a certificate of
conference, more than ten days have passed and no party has opposed appellant’s

motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.




                                             Julie Countiss
                                             Justice

Panel consists of Justices Lloyd, Landau, and Countiss.




                                         2